Citation Nr: 1021781	
Decision Date: 06/11/10    Archive Date: 06/21/10	

DOCKET NO.  07-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to 
January 1971.  He served in Vietnam from June 1968 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
VARO in Waco, Texas, that, in pertinent part, denied 
entitlement to the benefits sought.  

The case was previously before the Board in October 2008 at 
which time it was remanded in order for the Veteran to be 
scheduled for a travel board hearing at the RO in Muskogee, 
Oklahoma.  The hearing was scheduled for May 14, 2010, but 
the Veteran failed to report.  The case has been returned to 
the Board for appellate review.  

The issue of entitlement to service connection for a chronic 
acquired psychiatric disability, to include PTSD, is 
addressed in a Remand at the end of the decision below, and 
is REMANDED to the RO by way of the Appeals Management Center 
in Washington, D.C.  


FINDING OF FACT

Hypertension is not attributable to service, and is not shown 
in the initial post separation year; hypertension is not 
attributable to Agent Orange exposure.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein, and is not shown to be proximately due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the claimant of the information, and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by various letters sent to the Veteran, notably by 
letters dated in November 2005, February 2006, March 2006, 
and March 2007.  The Veteran was informed in those 
communications that in order to substantiate a claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disorder and the 
disease or injury in service.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
elements are:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection is awarded.  In the present appeal, an 
August 2007 letter to the Veteran included the types of 
evidence necessary to establish a disability rating and an 
effective date should service connection be awarded.  
However, the letter did not refer to the Veteran's claim for 
service connection for hypertension.  It did refer to a claim 
for service connection for another disability.  The Board 
finds that this failure to include hypertension in the notice 
letter constitutes an essentially harmless error.  In the 
Statement of the Case dated in May 2007 and subsequent 
Supplemental Statements of the Case dated in February 2008 
and June 2008, the Veteran was notified of the actions taken 
and evidence obtained or received.  As such, the Veteran was 
afforded due process of law.  The Veteran has not been 
deprived of information needed to substantiate his claim and 
the very purpose of the VCAA notice has not been frustrated 
by the harmless error here.  The Board notes that the U.S. 
Supreme Court has recently reversed a decision in Sanders v. 
Nicholson, 487 Fed. 3d 881 (Fed. Cir. 2007), finding it 
unlawful in light of the provisions of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a Court shall take due account of the 
rule of prejudicial error.  The Supreme Court essentially 
held that, except in cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposes an 
unreasonable evidentiary burden upon VA and encourages abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case by case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the Veteran an opportunity to appear for 
a hearing, but for whatever reason, he failed to report.  

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination specifically geared to the claimed 
disorder of hypertension.  However, the Board finds that a VA 
examination is not necessary in order to decide the matter.  
Two pivotal Court cases exist that address the need for a VA 
examination.  Those are Duenas v. Principi, 18 Vet. App. 512 
(2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
McLendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurring symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on a claim.  In Duenas, the 
Court held that a VA examination is necessary when the 
record:  (1) Contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability 
and (2) indicate that those symptoms may be associated with 
his active military service.  

Here, the service treatment records are devoid of any 
complaints or abnormal pathology indicative of the presence 
of hypertension.  Also, the Board finds that there is no 
evidence of continuity of symptoms since service and no 
reliable evidence otherwise showing that the claimed disorder 
was incurred in service or is due to herbicide exposure in 
service.  There is no reliable evidence linking the Veteran's 
current hypertension to either service or herbicide exposure.  
The Board fully accepts the existence of the claimed 
disability.  Therefore, a VA medical examination to establish 
uncontroverted facts is not warranted.  The record is 
adequate to establish the existence of a current disability 
and further examination is not warranted.  See 38 C.F.R. 
§ 3.159.  

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain with regard to this issue.  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




Pertinent Law and Regulations

Initially, the Board notes that the Veteran served in Vietnam 
and exposure to herbicide agents (Agent Orange) is presumed.  
However, he does not assert that his claimed hypertension is 
the result of combat and, therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application in this matter.  

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection basically means that the facts, shown by 
evidence, established that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  

Hypertension shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree of 10 percent or more within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  As 
the Veteran has not claimed a disability for which 
presumptive service connection based on herbicide exposure is 
established, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

However, even though the presumptive service connection is 
not warranted, the Veteran is not precluded from establishing 
service connection for the claimed disability on a direct 
basis.  See Combee v. Brown, 34 F. 3d 1039, 1041-42 (Fed. 
Cir. 1994).  

In this case, the Veteran contends that he has hypertension 
due to Agent Orange exposure while serving in Vietnam.  

The evidence of record includes his service treatment records 
and VA treatment records since 2002.  The service treatment 
records are negative for hypertension.  They reveal no 
abnormal pathology or complaints associated with 
hypertension.  The service separation examination report in 
January 1971 reflects a normal blood pressure reading.  

Hypertension was not first shown for more than 30 years after 
service discharge.  

VA treatment records dating from 2002 reflect varying 
diagnoses, including hypertension.  No opinion was expressed 
on the etiology of the Veteran's hypertension.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension.  First, as noted above, 
hypertension is not subject to presumptive service connection 
based on Agent Orange exposure.  Second, the currently 
diagnosed hypertension is not shown during service or within 
the initial post separation year.  Third, the Veteran has not 
established continuity of symptomatology.  Thus, the evidence 
of record does not attribute the onset of hypertension to 
service, or Agent Orange exposure.  (The Board notes that in 
the event of any regulatory change, the Veteran should refile 
a claim).  

The Board acknowledges that lay assertions may serve to 
support a claim for service connection by supporting current 
observable evidence of the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006).  However, here, the Board 
finds that the Veteran is not competent to express an opinion 
on whether a disability is attributable to Agent Orange 
exposure.  Whether any etiological relationship exists 
between herbicide exposure and the onset of disability many 
years subsequent to service is a complex medical matter, 
unlike a diagnosis of a condition such as a broken leg.  As 
such, lay opinion has diminished probative value in this 
context.  In view of the foregoing, service connection for 
hypertension on any theory is not in order.  


ORDER

Service connection for hypertension, to include as secondary 
to Agent Orange exposure, is denied.  





REMAND

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125(1a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor or stressors; and credible supporting evidence that 
the claimed in-service stressor or stressors occurred.  
38 C.F.R. § 3.304(f).  

The Veteran's service in Vietnam from June 1968 to June 1969 
was with the Headquarters Troop, 3rd Squadron, 11th Armored 
Cavalry Regiment.  His principal duty assignment during that 
time frame was as a light truck driver.  His personnel 
records refer to participation in campaigns that included the 
Vietnam Counteroffensive Phase IV, Vietnam Counteroffensive 
Phase V, Vietnam Counteroffensive Phase VI, and the TET 1969 
Counteroffensive.  Elaboration with regard to participation 
in any of these campaigns is not of record.  The Board is 
aware that in Daye v. Nicholson, 20 Vet. App. 512 (2006), the 
Court admonished VA for not securing and reviewing the 
history of the Veteran's unit for possible alternative 
sources of the Veteran's combat or stressful incidents.  A 
review of the record in this case reveals there has been no 
effort to obtain any information regarding activities of the 
Veteran's unit during the time frame between June 1968 and 
June 1969.  The Board notes the Veteran himself has been less 
than helpful in providing information with regard to his 
claimed stressful incidents.  However, the Board believes he 
should be afforded one more opportunity to provide the 
specific information that would assist in the search 
regarding his claimed stressor or stressors while serving 
with the 3rd Squadron of the 11th Armored Cavalry Regiment in 
Vietnam.  

Therefore, in order to give the Veteran every consideration, 
the Board believes that further development with regard to 
this issue is necessary.  The case with regard to this matter 
is REMANDED for the following actions:  

1.  The RO/AMC should request that the 
Veteran provide more specific information 
as to the claimed stressful experiences 
he had while serving with the military, 
to include the location of any such 
stressful experiences, the names of any 
individuals injured or killed, and any 
other information which could be used to 
help substantiate his claim.  He should 
be advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

2.  After the Veteran's response 
regarding stressful events is received, 
the RO/AMC should request assistance in 
verifying the stressful incidents 
reported by the Veteran from the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Alexandria, VA  22315.  Of particular 
interest is any information with regard 
to the activities of the Headquarters 
Troop of the 3rd Squadron, 11th Armored 
Cavalry, in January and February 1969.  

3.  Following the receipt of any response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.  

4.  After completing the above actions, 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, but 
should include psychological testing.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment by the link between any current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The rationale for any opinion 
expressed would be helpful and discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the case is returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion, 
either legal or factual, as to the final outcome of the case 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


